DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “float cylinder is a single acting hydraulic cylinder” as claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant’s specification states that float cylinders 72 and 76 are single acting cylinders with the piston port is in fluid communication with the tank. However, in applicant’s hydraulic circuits as seen in Figs. 3 and 5, both the rod side chamber and the piston side chamber are connected to the pump 38, and is able to be supplied pressurized fluid by the pump 38 and therefore do not appear to be single acting cylinders. Applicant’s cylinder 58 properly shows a single acting cylinder with the piston chamber connected to the tank 40 and the rod side chamber connected to the pump 38. Applicant’s specification describes cylinder 58 to be a single acting cylinder which makes applicant’s disclosure inconsistent in showing a single acting cylinder because all cylinders 58, 72, and 76 are disclosed to be single acting cylinders but are drawn differently.
Applicant’s hydraulic circuits shown in Fig. 3 and 5 do not appear to be properly drawn because the shown circuits would be incapable of providing any float function due to valve 106, and would be incapable of retracting the float cylinder due to valve 106 being connected to the same pump line as valve 94. If valve 106 is closed, the both cylinders 72 and 76 do not appear to be capable of moving because there is no where for the fluid in the piston side chamber to be expelled to. During an active retraction operation for cylinders 72 or 76, valves 82 and 94 must be open for the pump 38 to supply pressurized fluid to the rod side chambers of the float cylinders, however, since valve 106 is not disclosed to be open during such an operation, both cylinders 72 and 76 would not operate because fluid cannot escape the piston side chamber. If valve 106 is open during this retraction operation, then the pump would be supply pressurized fluid to both the rod side and the piston side chambers of both float cylinders, which would result in an extended operation due to the differential areas of the effective surfaces that the fluid pressure acts on caused by the rod of the piston on one side. The float function also faces operability questions due to the existence of valve 106 as well, since the piston would not be able to move to provide a floating function when valve 106 is closed. As best understood, applicant’s float cylinders should not have valve 106, and should be connected directly to the tank 40 similar to how cylinder 58 is configured to properly show a single acting cylinder which allows for applicant’s discussed operation.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 106 is not discussed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification fails to discuss valve 106.
Applicant’s specification states “the rod side fluid port of the left float cylinder 72 is in fluid communication with the pressure source 38 and may receive fluid from the pressure source 38 to retract the left float cylinder 72” and “The fluid circuit 42 may be controlled so that the left float cylinder 72 is operable to retract in response to receiving fluid into the rod side fluid port 78 of the left float cylinder 72 via the left float control valve 82” in applicant’s paragraph [0034]. Similar language in paragraph [0041] exists for the other float cylinder. the above discussed operations do not appear to be enabled in applicant’s hydraulic schematics because there is nowhere for the fluid in the piston chambers to flow out towards to enable the piston to move upwards in the cylinder when the valve 106 is closed. Further, if valve 106 is open while valve 94 is open while the pump 38 is attempting to supply pressurized fluid to rod-side port of the float cylinder, then the piston still would not retract because fluid pressure would also act on the piston-side chamber, and due to the piston side chamber having a larger effective surface area for the pressure at act on, the piston would move downwards. It does not appear to be possible for applicant’s hydraulic system as shown in applicant’s Figs. 3 or 5 to retract the float cylinders 72 or 76 as disclosed in applicant’s specification.
Appropriate correction is required.

Claim Interpretation
Applicant’s specification states “The piston side fluid port 80 of the left float cylinder 72 is in fluid communication with the tank 40.” However, applicant’s drawings do not show the piston side chamber ports 92 and 80 directly connected to the tank. This indicates that indirect connections are included when applicant states a structure is in fluid communication with another structure. In both of applicant’s Fig. 3 and 5, the piston side chambers are connected to the pump 38 and can only pass through to the tank via valve 118 or valve 114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahres et al. (US 2022/0053693; provisional application 63/069384 filed on August 24, 2020), hereinafter ‘Gahres’ in view of Holt et al. (US 6655136), hereinafter ‘Holt’.
	Regarding claim 1, Gahres discloses an agricultural machine comprising: a frame (200); a header linkage system (108, etc.) attached to the frame and configured for attaching a cutter head (114) to the frame; a tank operable to store a supply of a fluid; a pressure source in fluid communication with the tank and operable to receive fluid from the tank and circulate the fluid through a fluid circuit (paragraph [0065]); a float cylinder (112) interconnecting the header linkage system and the frame, the float cylinder including a rod side fluid port in fluid communication with the pressure source (see Fig. 6 and 7, fluid source 602 in fluid communication with rod side port of float cylinder 112); a first rod side accumulator (614) in fluid communication with the rod side fluid port of the float cylinder; a first accumulator control valve (616) positioned to control the first rod side accumulator, wherein the first accumulator control valve is selectively controllable between an open position allowing fluid communication between the first rod side accumulator and the rod side fluid port of the float cylinder, and a closed position blocking fluid communication between the first rod side accumulator and the rod side fluid port of the float cylinder (valve 616 controls allows fluid flow between accumulator 614 and rod side port of float cylinder 112 in a first position as seen in Fig. 6, and blocks fluid communication from the rod side port from going to the accumulator in its second position).
Gahres does not disclose a second rod side accumulator in fluid communication with the rod side fluid port of the float cylinder.
However, Holt discloses a hydraulic system similar to Gahres and the present application and therefore constitutes analogous art. Holt teaches that a single accumulator may be substituted by a plurality of accumulators (see Fig. 1, accumulator 48, then see Fig. 2 which has two separate accumulators 49 and 51 to form accumulator 48). Holt Col. 7 lines 7-16 discloses:
 (32) As shown in FIG. 2, accumulator 48 may include a plurality of housings of equal or different capacity, such as a first housing 49 and a second housing 51. First and second housings may be connected to fluid line 50 in parallel. This configuration may result in a reduced effective spring rate for the system, thereby reducing the amount of "bounce" of work implement 24 when the system is in the ride control mode. In addition, this configuration may allow the system to capture a higher percentage of the pressurized fluid released from the hydraulic actuator.

Since it is a known technique in the art for a single accumulator to be substituted for a plurality of accumulators, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Gahres to have simply substituted the single accumulator 614 of Gahres with a plurality of accumulators as taught by Holt to yield only the expected result of a suitable accumulator arrangement that functions equivalently as originally disclosed. The proposed modification would provide the benefit of reduce spring rate which reduces the amount of bounce of the working cylinder as taught by Holt.

The combination of Gahres and Holt further renders obvious the following dependent claims 4-10, and 12-13:

4. The agricultural machine set forth in claim 1, wherein the first rod side accumulator defines a first volume that is compressible in response to a fluid pressure above a first defined set point, and wherein the second rod side accumulator defines a second volume that is compressible in response to a fluid pressure above a second defined set point (Holt, Col. 7 lines 7-16 discloses housings of equal or different capacities, the capacities determine the compressible volume responses).

5. The agricultural machine set forth in claim 4, wherein the first volume is equal to the second volume (Holt, Col. 7 lines 7-16 discloses accumulator housing of equal or different capacities, which means equal or different compressible volume responses).

6. The agricultural machine set forth in claim 4, wherein the first volume is not equal to the second volume (Holt, Col. 7 lines 7-16 discloses accumulator housing of equal or different capacities, which means equal or different compressible volume responses).

7. The agricultural machine set forth in claim 4, wherein the first defined set point is equal to the second defined set point (Holt, Col. 7 lines 7-16 discloses accumulator housing of equal or different capacities, which means equal or different compressible volume responses).

8. The agricultural machine set forth in claim 4, wherein the first defined set point is not equal to the second defined set point (Holt, Col. 7 lines 7-16 discloses accumulator housing of equal or different capacities, which means equal or different compressible volume responses).

9. The agricultural machine set forth in claim 1, further comprising a float control valve (Gahres, 610 or 612 or 604) in fluid communication with the pressure source and the rod side fluid port of the float cylinder, wherein the float control valve is selectively controllable between an open position allowing fluid communication between the pressure source and the rod side fluid port of the float cylinder, and a closed position blocking fluid communication between the pressure source and the rod side fluid port of the float cylinder.

10. The agricultural machine set forth in claim 9, wherein both the first rod side accumulator and the second rod side accumulator are both fluidically positioned within the fluid circuit between the float cylinder and the float control valve (the modified system of Gahres in view of Holt would have a plurality of accumulators located at the same location as original accumulator 614, the accumulators are between the float cylinder 112 and the float control valve 612 or 610).

12. The agricultural machine set forth in claim 9, further comprising a second accumulator control valve (612) positioned to control the second rod side accumulator, wherein the second accumulator control valve is selectively controllable between an open position allowing fluid communication between the second rod side accumulator and the rod side fluid port of the float cylinder, and a closed position blocking fluid communication between the second rod side accumulator and the rod side fluid port of the float cylinder (valve 612 or 610 allows the implemented accumulators to flow through valves 610 and 604 to rod chamber 606, the closed position of 612 blocks fluid from the accumulator from flowing through 610 towards valve 610, the closed position of 610 blocks the pump line which prevents fluid from the accumulator from reaching the rod chamber in that direction).

13. The agricultural machine set forth in claim 12, further comprising a header controller configured to simultaneously control the first accumulator control valve to its closed position and the second accumulator control valve to its closed position while opening the float control valve to operate the header linkage system in a lift condition to raise the header linkage system relative to the frame (paragraph [0041]-[0043] discloses a controller, when valve 604 is open, and valves 616 and 610 are closed, fluid from the rod side chamber is not able to flow to the accumulators and pump 602 supplies pressurized fluid to rod chamber of float cylinder 112 to retract 606, see paragraph [0058], one of ordinary skill in the art would recognize that each solenoid valve is independently operable and a control in which valve 604 is open and valves 616, 612, and 610 are closed would occur during a retraction operation of the float cylinder 112).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahres in view of Holt as applied to claim 1 above, and further in view of Bomleny (US 7207164).
	Regarding claim 11, the combination of Gahres and Holt renders obvious the agricultural machine set forth in claim 9, but does not explicitly disclose a single acting float cylinder.
	However, Bomleny discloses an agricultural machine including a frame, a header linkage system attached to the frame and configured for attaching a cutter head to the frame, a tank operable to store a supply of fluid, a pressure source, a float cylinder interconnecting the header linkage system and the frame, the float cylinder in fluid communication with the pressure source and an accumulator (see Bomleny Figures) similar to Gahres and the present application and therefore constitutes analogous art. Bomleny teaches using a single acting float cylinder (Bomleny, Col. 3 lines 53-67).
	Since single acting float cylinders for the same utility of a header linkage system connecting device is known in the art, it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have simply substituted the hydraulic cylinder 112 of Gahres with a single acting hydraulic cylinder similar to as seen in Bomleny, which would reduce the number of parts in the system, thereby reducing system complexity and cost of manufacturing; doing so would only yield expected results as one of ordinary skill would recognize that the operation of cylinder 112 as a single acting hydraulic cylinder would remain the same, the only difference being that there is no active hydraulic fluid source that is directed to the piston side chamber, and would rely on gravity to return the actuator to its other position

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 2 and  3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious an agricultural machine using a two accumulators to achieve two different floatation responses by selectively fluidly connecting each accumulator to the float cylinder as claimed in claims 2 or 3, in combination with their base claim limitations.
While implementing different floatation responses is known in the art, the prior art does not use two separate accumulators that are selectively coupled to the rod side chamber of the float cylinder to achieve this function. While a configuration of making each accumulator have its own control valve is known in the art, the prior art does not use this configuration in combination with the recited limitations such as being used with the rod side chamber of a float cylinder to achieve a float response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karst et al. (US 11272659) discloses an agricultural machine with  different float responses that uses an accumulator connected to the rod side cylinder chamber of the float cylinder.
Beberness (US 5633452) discloses an agricultural machine with a float cylinders that uses an accumulator connected to the rod side cylinder chamber of the float cylinder
Dunn et al. (US 10624263) discloses an agricultural machine with an electronically controlled cylinder floatation system with a controller that controls the valves to vary the floating response
Fackler et al. (US 7703266) discloses an agricultural machine including a method for managing the electrical control system of a windrower header floatation and lift system that uses an accumulator selectively coupled to the rod side chamber of a single acting float cylinder
Sloan et al. (US 7661251) discloses an agricultural machine including a header float system for use with a windrower, and discloses an accumulator configuration in which each a plurality of accumulators are used, each with its own control valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        April 8, 2022